Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-19-00391-CV

       PHILLIPS MOTORS CO. a/k/a Phillips Motors Company (Mansour Mansour),
                                  Appellant

                                           v.

                               MILLION AUTO PARTS,
                                     Appellee

                From the County Court at Law No. 15, Bexar County, Texas
                             Trial Court No. 2019CV00722
                         Honorable Melissa Vara, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that costs of this appeal are taxed against the appellant.

      SIGNED March 11, 2020.


                                            _____________________________
                                            Sandee Bryan Marion, Chief Justice